     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 1 of 49



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


STONE BREWING CO., LLC,                          §
                                                 §
       Petitioner                                §   Miscellaneous Case No. 4:19-mc-1958
                                                 §
v.                                               §   Arising from Civil Action No.
                                                 §   3:18-cv-00331-BEN-LL, pending in the
FAUST DISTRIBUTING CO., INC.,                    §   United States District Court for the
                                                 §   Southern District of California
       Respondent.                               §



PETITIONER’S RULE 45 MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

       Stone Brewing Co., LLC (“Stone”) respectfully submits this motion to compel Faust

Distributing Co., Inc. (“Faust”) to comply with the January 28, 2019 document subpoena issued

pursuant to Rule 45 of the Federal Rules of Civil Procedure (the “Subpoena”), which is attached

hereto as Exhibit 1. Stone served the Subpoena in a matter pending in the United States District

Court for the Southern District of California captioned Stone Brewing Co., LLC v. Molson Coors

Brewing Company, MillerCoors LLC, and Does 1 through 25, inclusive, No. 3:18-cv-00331-BEN-

LL (S.D. Cal.) (the “Underlying Litigation”). In support of its Motion to Compel, Stone would

show as follows:

                                      I.      SUMMARY

       1.      The Subpoena seeks documents that are plainly relevant to the Underlying

Litigation in three straightforward requests. Stone has filed a complaint alleging trademark

infringement, false designation of origin, trademark dilution, unfair competition, and declaratory

relief against the defendants in the Underlying Litigation (collectively, “MillerCoors”). Shortly

before the Underlying Litigation was filed, MillerCoors rebranded its “Keystone” beer as


                                                1
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 2 of 49



“STONE” (the “Rebrand”), despite Stone’s decades-long use of its incontestable STONE® mark

for its own craft brews. Faust is a beverage distributor who distributes numerous MillerCoors

products, including Keystone products. Because Faust raised objections to Stone’s reasonable

document requests and has failed to produce any documents in response to the Subpoena, Stone

must file the instant Motion.

       2.      For these reasons and the reasons set forth below, Stone respectfully requests that

this Court compel Faust’s compliance with the Subpoena.

                                     II.     BACKGROUND

       A. The Underlying Lawsuit.

       3.      Stone is a pioneering craft brewery headquartered in Escondido, California, and is

the registered owner of the incontestable trademark registration for STONE®. It filed a Complaint

against MillerCoors on February 12, 2018, which is attached to this Motion as Exhibit 2. Stone

alleges, among other things, that MillerCoors’s unauthorized use of the “STONE” moniker for its

Keystone products: (1) infringes on Stone’s long-held registered trademark, a violation of federal

law; (2) constitutes false designation of origin under federal law; (3) dilutes the distinctive quality

of Stone’s famous mark and brand in violation of federal and California law; and (4) constitutes

unfair competition under California law. Ex. 2 at 18-22. The Complaint seeks preliminary and

permanent injunctions, damages, attorneys’ fees, and a declaratory judgment that MillerCoors’s

continued unauthorized use of the STONE® mark in connection with the sale, marketing, or

distribution of its beer product would infringe on Stone’s rights in the mark. Id. at 23-24.

       B. The Subpoena.

       4.      On January 28, 2019, the District Court presiding over the Underlying Litigation

issued a Subpoena to Produce Documents, Information, or Objects to Faust Distributing Co., Inc.,




                                                  2
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 3 of 49



which commanded Faust to produce certain documents on or before February 11, 2019. Ex. 1 at

1. The Subpoena is narrowly targeted and is one of several non-party subpoenas that Stone has

procured in the Underlying Litigation to individuals and entities that, like Faust, have knowledge

of MillerCoors’s use of the STONE® mark in connection with the sale, marketing, or distribution

of its beer product. In three requests, the Subpoena seeks production of documents and

communications (1) relating to the Keystone Brand or Keystone Products from January 1, 2013 to

present; (2) relating to Stone from January 1, 2013 to present; and (3) relating to the Underlying

Litigation. Ex. 1 at 8.

                          III.   ARGUMENT AND AUTHORITIES

        A. The Legal Standard.

        5.      Rule 45(c)(2)(A) permits parties to obtain from nonparties the “production of

documents, electronically stored information, or tangible things at a place within 100 miles of

where the person resides, is employed, or regularly transacts business in person.” Under Rule 45,

the party serving a subpoena “may move the court for the district where compliance is required for

an order compelling production….” FED. R. CIV. P. 45(d)(2)(B)(i). Rule 34 “governs requests for

production of documents and ESI from a party and explains that ‘[a]s provided in Rule 45, a non

party may be compelled to produce documents and tangible things or to permit an inspection.’”

Andra Grp., LP v. JDA Software Grp., Inc., 312 F.R.D. 444, 447–48 (N.D. Tex. 2015) (quoting

FED. R. CIV. P. 34(c)) (addressing nonparty’s motion to quash a non-party subpoena in its entirety).

Rule 45 does not create a more restrictive set of guidelines for non-party discovery; the interplay

with Rule 34 regarding non-party discovery is well-established. Indeed, Fifth Circuit courts apply

the requirements of Rule 34 party discovery “with no less force” when enforcing compliance with

Rule 45 non-party discovery. Id. at 448 (citing Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812,




                                                 3
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 4 of 49



818 (5th Cir. 2004)) (emphasizing that the obligations imposed on requesting parties are the same

with non-party discovery as they are with party discovery).

       6.      Any objection to a subpoena “must be served before the earlier of the time

specified for compliance or 14 days after the subpoena is served.” F ED. R. CIV. P. 45(D)(2)(B)

(emphasis added). “[A] non-party’s Rule 45(d)(2)(B) objections to discovery requests in a

subpoena are subject to the same [Rule 34] prohibition on general or boiler-plate objections and

requirements that the objections must be made with specificity[,] and that the responding party

must explain and support its objections.” Am. Fed’n of Musicians of the U.S. & Canada v. Skodam

Films, LLC, 313 F.R.D. 39, 46 (N.D. Tex. 2015) (citing Heller v. City of Dallas, 303 F.R.D. 466,

483 (N.D. Tex. 2014)). But even in the face of proper objections, Fifth Circuit courts prefer

modifying subpoenas to preventing the requested discovery outright. 1 See Wiwa, 392 F.3d at 818.

       B. The Discovery Sought in the Subpoena Does Not Exceed the Fair Bounds of
          Discovery.

       7.      Faust failed to produce any documents in response to the Subpoena, and instead

merely offered boilerplate, generic objections to the Subpoena’s reasonable requests. Stone served

the subpoena on January 28, 2019, and specified February 11, 2019, as the compliance date. On

February 8, 2019, Faust served a response to Stone’s Subpoena, attached hereto as Exhibit 3, in

which it denied possessing some categories of documents requested and objected to others. For




1
  In certain circumstance where no timely motion to quash or modify has been filed (thus waiving
the opportunity to modify or quash the subpoena), a court may still choose to limit or modify the
extent of the discovery sought under the Rules. Rule 26(b)(2)(C) provides that, “[o]n motion or on
its own, the court must limit the frequency or extent of discovery otherwise allowed by these rules
or by local rule if it determines that: (i) the discovery sought is unreasonably cumulative or
duplicative, or can be obtained from some other source that is more convenient, less burdensome,
or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the
information by discovery in the action; or (iii) the proposed discovery is outside the scope
permitted by Rule 26(b)(1).”


                                                4
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 5 of 49



example, Faust raised boilerplate objections that Stone’s first request “(1) it seeks information that

is not relevant to the claim or defense of any party; (2) it is overbroad in that it seeks information

that goes beyond what is relevant to the parties claims or defenses; and (3) the burden and expense

it would place on Faust outweighs its likely benefit.” Ex. 3 at 3. Faust’s objections do not meet the

specificity requirements of Rule 34. See Am. Fed’n of Musicians, 313 F.R.D. at 46.

       8.      After Faust failed to produce documents in response to the Subpoena, Stone sought

first to obtain relevant information during party discovery. Such discovery showed that

MillerCoors regularly communicated and interacted with its distributors regarding the Keystone

brand and its 2017 Rebrand that is the subject of the Underlying Litigation, and also communicated

with distributors about the litigation itself. Accordingly, Faust is highly likely to have documents

in its possession, custody, and control that are relevant to the Underlying Litigation, including

internal documents uniquely in the possession of Faust.

       9.      On May 21, 2019, Stone’s counsel conferred with Faust’s counsel regarding the

requests, and the parties identified several categories of responsive documents, including: (1)

Faust’s communications with MillerCoors regarding Keystone from 2015 to present; (2)

documents related to MillerCoors’s 2017 Keystone Rebrand or “Own the Stone” campaign; (3)

any promotional, marketing, or sales material for Keystone provided by MillerCoors from 2015 to

present; (4) any documents related to MillerCoors Distributor Conference; and (5) any documents

regarding Stone, including any reports of confusion or customer inquiries. Faust’s counsel agreed

that Faust would search for documents responsive to these categories. On June 3, 2019, Faust’s

counsel left a voicemail with Stone’s counsel in which he represented that Faust did not possess

documents responsive to some, but not all, of the categories listed above. A follow up voicemail

by Stone’s counsel to Faust’s counsel received no response. Stone’s counsel followed up again by




                                                  5
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 6 of 49



email on June 27, 2019, but again received no response. To date, Faust has produced no documents

in response to the Subpoena.

       10.     Despite Faust’s objections, the Subpoena here is not overbroad, nor does it exceed

the bounds of fair discovery. Whether a subpoena presents an undue burden, thus exceeding the

bounds of fair discovery, depends on “(1) the relevance of the information requested; (2) the need

of the party for the documents; (3) the breadth of the document request; (4) the time period covered

by the request; (5) the particularity with which the party describes the requested documents; and

(6) the burden imposed.” Id. (citing Wiwa, 392 F.3d at 818). In total, the Subpoena makes three

straightforward requests for (1) documents and communications related to the Keystone Brand or

Keystone Products from January 1, 2013 to the present; (2) documents and communications related

to Stone from January 1, 2013 to the present; and (3) documents and communications related to

the Underlying Litigation. Ex. 1 at 8. That is, the questions specifically seek documents relevant

to the facts at issue in the Underlying Lawsuit. Moreover, in response to Faust’s objections, and in

an effort to encourage Faust’s compliance with the Subpoena, Stone engaged with Faust to further

narrow the scope of the Subpoena requests. Nonetheless, Faust has not responded.

       11.     Stone alleges MillerCoors has purposefully infringed Stone’s incontestable,

federally-registered trademark in such a way as to cause confusion amongst consumers, retailers,

and distributors. Faust, as a major distributor of Keystone products, likely has in its possession

documents providing evidence of that confusion. Further, discovery to date has revealed that

MillerCoors fosters close relationships with distributors like Faust, even previewing the rebrand

of its Keystone products for distributors at is annual distributor conference. As a result of this

relationship, Faust likely has in its possession relevant marketing materials MillerCoors supplied

to its distributors. Finally, because key to determining the likelihood of confusion will be the extent




                                                  6
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 7 of 49



to which the distribution and retail channels for Stone and Keystone products overlap, Faust likely

has in its possession evidence of its distribution of Keystone products. Thus, the documents sought

by the Subpoena go directly to Stone’s allegations in its Complaint against MillerCoors, and Stone

is entitled to the discovery sought. Faust’s failure to produce any documents in response to the

subpoena is unjustifiable.

       12.     Furthermore, Stone’s requests deliberately set forth specific time periods to ensure

that only relevant documents not in Stone’s possession are searched for and produced. Id. For

example, the Subpoena only requests relevant communications in Faust’s possession from January

1, 2013 to present, or specifically related to the Underlying Litigation, which was filed in February

2018. Id. This period includes documents from the time period when the infringing 2017 Keystone

Rebrand was being planned and executed, as well as a short period beforehand that is relevant for

purposes of comparison with the Rebrand. In conference with Faust’s counsel, Stone has further

narrowed the timeframe for certain categories, requesting instead documents from 2015 to present.

Despite Stone’s efforts to negotiate, Faust still has not complied with the Subpoena.

       13.     Faust simply failed to produce any documents responsive to Stone’s Subpoena.

Because the requests at issue are not beyond the scope of reasonable discovery, Faust should be

compelled to comply with Stone’s requests.

                                 IV.    PRAYER FOR RELIEF

       For the reasons set forth above, Stone requests this Court order Faust Distributing Co., Inc.

to comply with the Subpoena.




                                                 7
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 8 of 49



Dated: July 2, 2019                              Respectfully submitted,

                                             By: /s/ Ryan A. Botkin
                                                Ryan A. Botkin
                                                Texas State Bar No. 00793366
                                                ryan@wittliffcutter.com

                                                 WITTLIFF | CUTTER, PLLC
                                                 1806 West. Ave.
                                                 Austin, Texas 78701
                                                 Telephone: (512) 960-4438
                                                 Telecopier: (512) 960-4869

                                                 ATTORNEY FOR
                                                 STONE BREWING CO., LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that, on this 2nd day of July, 2019, the below have been served a true and
correct copy of this document via First Class Mail.


 Paul D. Sculley
 Munsch Hardt Kopf & Harr, P.C.
 700 Milam Street, Suite 2700
 Houston, TX 77002

 ATTORNEYS FOR FAUST DISTRIBUTING CO.


                                                 /s/ Ryan A. Botkin
                                                 Ryan A. Botkin




                                                8
Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 9 of 49




   EXHIBIT 1
    Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 10 of 49


                                                                                      San Francisco & New York

                                                                                   J. Tobias Rowe, Esq.
                                                                                     rowe@braunhagey.com

                                        January 28, 2019

VIA PERSONAL SERVICE

Faust Distributing Co., Inc.
c/o Donald F. Faust Sr.
10040 I-10 East
Houston, TX 77029

        RE.    Subpoena for Documents – Stone Brewing Co., LLC v. MillerCoors LLC, et al.
               Case No. 3:18-cv-00331-BEN-JMA (S.D. Cal. 2018)

Dear Mr. Faust:

        We are counsel to Stone Brewing Co., LLC (“Stone”) in connection with its claims
against MillerCoors LLC (“MillerCoors”) in the above-captioned matter. On September 7, 2018,
our office addressed a litigation hold letter to Faust Distributing Company asking that it retain
and not destroy any documents in its possession, custody or control regarding Stone or its
products, the Keystone Brand and its products, or this dispute.

        Please find enclosed a subpoena for records requiring production of this information. If
you have any questions or would like to discuss the subpoena and compliance therewith, please
feel free to contact me at rowe@braunhagey.com or 415-599-0210 x 113.

                                          Kind regards,



                                         J. Tobias Rowe

Encl.




                                                                 San Francisco                          New York
                                               351 California Street, 10th Floor       7 Times Square, 27th Floor
                                                     San Francisco, CA 94104            New York, NY 10036‐6524
                                                   Tel. & Fax: (415) 599‐0210          Tel. & Fax: (646) 829‐9403
                Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 11 of 49
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
                   Stone Brewing Co., LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:18-cv-00331-BEN-LL
                         MillerCoors LLC                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                             Faust Distributing Co., Inc.

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



  Place: See Attachment A                                                               Date and Time:
                                                                                                             02/11/2019 9:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/28/2019

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
Stone Brewing Co., LLC                                                   , who issues or requests this subpoena, are:
J. Tobias Rowe; 351 California Street, 10th Floor, San Francisco, CA 94104; rowe@braunhagey.com; 415-599-0210

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 12 of 49
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:18-cv-00331-BEN-LL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 13 of 49
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 14 of 49




                                       ATTACHMENT A

       Plaintiff Stone Brewing Co., LLC hereby demands production for inspection,

photographing and copying the documents and tangible things described in the categories below

on February 11, 2019 at 9:00 a.m. at Faust Distributing Co., Inc., 10040 East Freeway, Houston,

TX 77029; the law offices of BraunHagey & Borden LLP, 351 California Street, 10th Floor, San

Francisco, CA 94104; or via email, FTP, or by such other means of electronic transmission as

agreed upon by the parties.

                                         DEFINITIONS
       1.      “You” and “Your” as used in these requests shall mean to include collectively and

individually, Faust Distributing Co., Inc., and any partners, employees, agents and

representatives, consultants, attorneys or other persons acting under their control or behalf and

includes, without limitation, any associated entity, including any predecessor, successor, affiliate,

subsidiary or parent entity.

       2.      “Plaintiff” and “Stone” as used in these requests shall mean to include collectively

and individually, Stone Brewing Co., LLC, and any partners, employees, agents and

representatives, consultants, attorneys or other persons acting under their control or behalf and

includes, without limitation, any associated entity, including any predecessor, successor, affiliate,

subsidiary or parent entity.

       3.      “Defendant” and “MillerCoors” as used in these requests shall mean to include

collectively and individually, MillerCoors LLC, and any partners, employees, agents and

representatives, consultants, attorneys or other persons acting under their control or behalf and

includes, without limitation, any associated entity, including any predecessor, successor, affiliate,

subsidiary or parent entity.

       4.      The “Keystone Brand” and “Keystone Products” shall mean and include the

Keystone Light, Keystone, and/or Keystone Ice brands, and the associated cans, logos, packaging,

trade dress, advertising and marketing collateral.



                                                 1
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 15 of 49




       5.      “Communication” or “Communications” shall mean the transmittal of information

(in the form of facts, ideas, inquiries or otherwise) by any means, including, but not limited to,

telephone calls, emails (whether via company server or personal webmail or similar accounts),

faxes, text messages (on work or personal phones), instant messages, social media messages,

Skype or Voice over Internet Protocol messages, letters, notes, and voicemails.

       6.      “Concerning” includes supporting, referring to, relating to, alluding to,

responding to, commenting on, reviewing any aspect of, discussing, describing, mentioning,

analyzing, constituting, evidencing and/or pertaining to the subject of the request.

       7.      “Document” or “Documents” is defined to be synonymous in meaning and equal

in scope to the usage of the term “documents or electronically stored information” in Federal

Rules of Civil Procedure 34(a)(1)(A), including, but not limited to: all writings and recordings,

including the originals and all non-identical copies, whether different from the original by reason

of any notation made on such copies or otherwise (including, but without limitation to, email and

attachments, correspondence, memoranda, notes, diaries, minutes, statistics, letters, telegrams,

minutes, contracts, reports, studies, checks, statements, tags, labels, invoices, brochures,

periodicals, telegrams, receipts, returns, summaries, pamphlets, books, interoffice and intraoffice

communications, offers, notations of any sort of conversations, working papers, applications,

permits, file wrappers, indices, telephone calls, meetings or printouts, teletypes, telefax, invoices,

worksheets, and all drafts, alterations, modifications, changes and amendments of any of the

foregoing), graphic or aural representations of any kind (including, without limitation,

photographs, charts, microfiche, microfilm, videotape, recordings, motion pictures, plans,

drawings, surveys), and electronic, mechanical, magnetic, optical or electric records or

representations of any kind (including, without limitation, computer files and programs, tapes,

cassettes, discs, recordings), including metadata. A draft or non-identical copy is a separate

document within the meaning of this term.

       8.      “Identify,” when used with respect to a person (entity or individual) shall mean to

provide that person’s legal and business name(s), contact information, title, department and

                                                  2
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 16 of 49




relationship to this dispute, as applicable. When “identify” is used with respect to facts, actions,

or tangible items, it shall mean to set forth in detail a description of those facts, actions, or

tangible items, including the dates, location, and any persons necessary to provide detailed

information concerning the relevant facts, actions, or tangible items.

        9.      “Electronic Media” shall mean to include any device or media capable of storing

electronic, mechanical, magnetic, optical or electric records or representations of any kind and

includes, without limitation, computers, hard drives, computer files and programs, servers, cloud

storage services, tapes, cassettes, disks, and recordings.

        10.     In the case of a person other than a natural person, “identify” shall mean to state:

its name, the address of its principal place of business (including zip code), its telephone number,

and the name of its chief executive officer, as well as, if it has a person other than a natural

person that ultimately controls it, that other person’s name, the address of that person’s principal

place of business (including zip code), that other person’s telephone number, and the name of

that other person’s chief executive officer.

        11.     With respect to natural persons, “identify” shall mean to state: the name of the

person; the person’s current business address, including the name of the entity at which he or she

works; if no business address is known, state the residential address.

        12.     With respect to documents, “identify” shall mean: to state the date of the

document, the type of document (e.g., email, letter, or memo), the creator of the document, and

other information sufficient to reasonably describe the document.

        13.     “Related to,” “relating to” or “regarding” a subject extends to mentioning,

referring to, discussing, describing, reflecting, evidencing, identifying, dealing with, consisting

of, constituting, or in any way pertaining to the subject, in whole or in part.

        14.     The singular includes the plural and vice versa, except as the context may require

otherwise; reference to any gender includes the other gender; the words “and” and “or” shall be

construed as either conjunctive or disjunctive in such manner as will broaden as widely as



                                                   3
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 17 of 49




possible the scope of any request; the word “all” means “any and all”; the word “any” means

“any and all”; the word “including” means “including without limitation.”

                                         INSTRUCTIONS

        1.     The following inspection demands seek production for inspection and copying of

all responsive Documents in Your possession, custody, or control, wherever located, and

specifically includes all Documents in the possession, custody, or control of Your agents,

partners, officers, employees, attorneys, accountants, investigators, representatives, and each of

them.

        2.     Any non-identical copy of a Document, including copies with notes, highlighting,

comments, or marginalia of any nature, and drafts, must be identified and produced as a separate

Document.

        3.     If there are no Documents responsive to a category in this inspection demand,

please state so in writing.

        4.     For each Document that You decline to make available for inspection and copying

on the grounds of privilege or the attorney work product rule, provide the following information:

               a.      State the date on which the Document was created;

               b.      State the title of the Document;

               c.      Briefly describe the nature and contents of the Document;

               d.      Identify each person or entity that received a copy of the Document or to

                       whom the Document or its contents were disclosed;

               e.      Identify the privilege or rule that You contend protects the Document from

                       disclosure; and

               f.      Identify each fact on which You base Your contention that the privilege or

                       rule identified in Your response is applicable.

        5.     If any material is redacted from a Document, please so indicate in the response to

the inspection demand and state the basis for such redaction.



                                                 4
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 18 of 49




        6.      Please produce the original of each Document and all copies thereof, if any copy

is other than identical to the original, in the order called for in the categories listed below.

        7.      If, for any reason, any of the objects or tangible things to be produced pursuant to

these inspection demands has been destroyed, lost or otherwise disposed of, please state for each

category the following information:

                a.      A description of the Document, object or tangible thing to be produced. If

                        the destroyed, lost or otherwise disposed of item is a Document, Identify

                        the Document by date, drafter, recipient and subject matter.

                b.      The date the Document, object or tangible thing was lost, destroyed or

                        disposed of.

                c.      All witnesses who have knowledge of the loss, destruction or disposal.

                d.      If the loss, destruction or disposal relates to an object or tangible thing,

                        Identify all Documents that relate or refer to the loss, destruction or

                        disposal.

        8.      Documents should be produced in their native format where applicable.

                                    REQUESTS FOR PRODUCTION
        1.      All documents and communications related to the Keystone Brand or Keystone

Products from January 1, 2013 to the present.

        2.      All documents and communications related to Stone from January 1, 2013 to the

present.

        3.      All documents and communications related to the above-captioned litigation.




                                                   5
Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 19 of 49
Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 20 of 49




   EXHIBIT 2
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.1
                                                             PagePage
                                                                  21 of 149
                                                                          of 25



1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
2 J. Tobias Rowe, Esq. (SBN: 305596)
      rowe@braunhagey.com
3 Rebecca B. Horton, Esq. (SBN: 308052)
      horton@braunhagey.com
4 BRAUNHAGEY & BORDEN LLP
  220 Sansome Street, 2nd Floor
5 San Francisco, CA 94104
  Telephone: (415) 599-0210
6 Facsimile: (415) 276-1808
7 ATTORNEYS FOR PLAINTIFF
8 STONE BREWING CO., LLC
9
10                     UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12
13                                            Case No. '18CV0331 BEN JMA
     STONE BREWING CO., LLC,
14
         Plaintiff,                           COMPLAINT FOR:
15
                v.                            (1)   Trademark Infringement
16                                            (2)   False Designation of Origin
   MOLSON COORS BREWING COM-                  (3)   Trademark Dilution
17 PANY, MILLERCOORS LLC, and                 (4)   Unfair Competition
18 DOES 1 through 25, inclusive,              (5)   Declaratory Relief

19     Defendants.                            JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28


                                      COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.2
                                                             PagePage
                                                                  22 of 249
                                                                          of 25



 1        Plaintiff Stone Brewing Co., LLC (hereinafter, “Stone,” “Plaintiff,” or
 2 “Gargoyle”) brings this Complaint against Defendants Molson Coors Brewing
 3 Company and MillerCoors LLC (collectively, “MillerCoors” or “Defendants”) and
 4 alleges, on personal knowledge as to its own actions and on information and belief as
 5 to the actions of others, as follows:
 6                                   INTRODUCTION
 7        1.     Plaintiff Stone Brewing brings this trademark action to halt Defendant
 8 MillerCoors’s misguided campaign to steal the consumer loyalty and awesome repu-
 9 tation of Stone’s craft brews and iconic STONE® trademark. MillerCoors recently
10 decided to rebrand its Colorado Rockies-themed “Keystone” beer as “STONE” – sim-
11 ultaneously abandoning Keystone’s own heritage and falsely associating itself with
12 Stone’s well-known craft brews.
13        2.     Since 1996, the incontestable STONE® mark has represented a promise
14 to beer lovers that each STONE® beer, brewed under the Gargoyle’s watchful eye, is
15 devoted to craft and quality. Like all Gargoyles, it is slow to anger and seeks a re-
16 spectful, live-and-let-live relationship with peers and colleagues – even those purvey-
17 ing beers akin to watered-down mineral spirits. But Stone and the Gargoyle cannot
18 abide MillerCoors’s efforts to mislead beer drinkers and sully (or steal) what STONE®
19 stands for.
20        3.     STONE® beer is beloved by millions of beer drinkers across America.
21 Resolute and fearless, the brewery has always stood for a philosophy and approach
22 that defies the watered-down orthodoxy of “Big Beer” companies and their fizzy yel-
23 low offerings. As Big Beer has stumbled in recent years, the Gargoyle has thrived.
24 STONE® is one of the most recognizable and popular craft beer brands in the U.S.
25 and the global standard bearer for independent craft beer, with sales in all fifty U.S.
26 States and across five continents.
27        4.     Stone’s rise has not gone unnoticed by the largest beer company in
28 America, MillerCoors. MillerCoors has long coveted the STONE® mark, but has

                                               1
                                           COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.3
                                                             PagePage
                                                                  23 of 349
                                                                          of 25



 1 been blocked from using STONE-centric branding because of Stone’s incontestable
 2 federal registration. In 2007, the U.S. Patent and Trademark Office forced Mil-
 3 lerCoors to admit that using the mark “STONES” to sell Keystone would infringe the
 4 STONE® trademark. Yet in 2017, MillerCoors marketing executives decided to try
 5 again. Not long after Stone cofounder Greg Koch publicly announced that the Gar-
 6 goyle would never sell out, MillerCoors began plotting to rebrand “Keystone” as
 7 “STONE” or “THE STONE.” MillerCoors has since followed-through on that plan
 8 by recently relabeling its products and launching “STONE”-centric advertising.
 9          5.   The Gargoyle does not countenance such misdirection of consumers; nor
10 does it support those who would disavow their own Colorado mountain heritage to
11 misappropriate another’s ancestry. Stone accordingly brings this action to help usher
12 Keystone back to the Rockies. Should Keystone not willingly return, Stone intends to
13 seek expedited discovery in aid of a preliminary injunction, as well as permanent in-
14 junctive relief, declaratory relief, damages, costs and attorneys’ fees, among other rem-
15 edies.
16                                     THE PARTIES
17          6.   Plaintiff Stone Brewing Co., LLC (“Stone” or “Plaintiff”) is a pioneer-
18 ing craft brewery with its principal place of business at 2120 Harmony Grove Road,
19 Escondido, California. Stone is a duly registered limited liability company organized
20 under California law. Prior to 2016, Stone was organized as a California corporation
21 named Koochen Vagners Brewing Co., d/b/a Stone Brewing Co. Stone is the regis-
22 tered owner of the incontestable trademark registration for STONE®.
23          7.   Stone is informed and believes that Defendant Molson Coors Brewing
24 Company (“Molson Coors”) is a multinational beer conglomerate that owns the Key-
25 stone, Coors, Miller, and Molson beer brands, among others. Molson Coors is a Del-
26 aware Corporation with its principal places of business at 1801 California Street, Suite
27 4600, Denver, Colorado.
28

                                               2
                                         COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.4
                                                             PagePage
                                                                  24 of 449
                                                                          of 25



 1          8.    Stone is informed and believes that Defendant MillerCoors LLC (“Mil-
 2 lerCoors”) is the United States operating arm of Molson Coors. MillerCoors is a Del-
 3 aware limited liability company with its principal place of business at 250 S. Wacker
 4 Drive, Suite 800, Chicago, Illinois. Upon information and belief, MillerCoors is a
 5 wholly-owned subsidiary of Molson Coors that markets the Keystone and Keystone
 6 Light beer brands in the United States.
 7          9.    Upon information and belief, Defendants operate under a unified man-
 8 agement structure controlled and directed by Defendant Molson Coors Brewing Com-
 9 pany. Each Defendant acted in concert with the other Defendants and aided, abetted,
10 directed, approved, or ratified each act or omission alleged in this Complaint to have
11 been performed by Defendants.
12          10.   The true names of the Defendants sued as Does 1 through 25, inclusive,
13 are unknown to Stone, who therefore sues these Defendants by such fictitious names.
14 Stone will amend this Complaint to allege the true names and capacities of these De-
15 fendants when they are ascertained. Upon information and belief, these fictitiously
16 named Defendants were involved in the design, implementation, approval, and fur-
17 therance of the conduct complained of herein or received benefits from those transac-
18 tions.
19                            JURISDICTION AND VENUE
20          11.   This action arises and is brought under the Trademark Act, known as the
21 Lanham Act, 15 U.S.C. §§ 1050, et seq., and the Declaratory Judgment Act, 28 U.S.C.
22 §§ 2201-2202.
23          12.   This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121
24 and 28 U.S.C. §§ 1331, 1338.
25          13.   This Court possesses personal jurisdiction over Defendant Molson Coors
26 because Molson Coors regularly and continuously transacts business in the State of
27 California by advertising and selling its products within the State and this District,
28

                                              3
                                         COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.5
                                                             PagePage
                                                                  25 of 549
                                                                          of 25



 1 including but not limited to sales of infringing Keystone products at numerous loca-
 2 tions in the City and County of San Diego and this District.
 3         14.   This Court possesses personal jurisdiction over Defendant MillerCoors
 4 because MillerCoors regularly and continuously transacts business in the State of Cal-
 5 ifornia by advertising and selling its products within the State and this District, includ-
 6 ing but not limited to sales of infringing Keystone products at numerous locations in
 7 the City and County of San Diego and this District.
 8         15.   Additionally, this Court possesses personal jurisdiction over Defendants
 9 Molson Coors and MillerCoors because, on information and belief, Defendants have
10 targeted their tortious conduct at the State of California and this District by selling or
11 distributing infringing Keystone products in this District and elsewhere. Defendants
12 either expected or reasonably should have expected that their activities would cause
13 harm to Stone in this District.
14         16.   Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b) be-
15 cause a substantial part of the events or omissions giving rise to this action occurred
16 in this district. The Gargoyle’s primary abode is in this District, where Plaintiff Stone
17 has its headquarters and regularly conducts business. Additionally, infringing Key-
18 stone products are offered for sale to consumers at numerous locations in the City and
19 County of San Diego and this District.
20                              FACTUAL BACKGROUND
21         A.    Foundations of STONE®
22         17.   Before it grew into an internationally recognized craft beer brand, Stone
23 had its origins in the creative fermentation of California in the 1980s and ‘90s. Found-
24 ers Steve Wagner and Greg Koch first crossed paths in the effervescent Los Angeles
25 rock-and-roll music scene of the 1980s. Years later, they raised a glass at brewing
26 mecca U.C. Davis in Northern California, where both had enrolled to channel their
27 creative energies into brewing. In a series of conversations, the future founders of
28

                                                4
                                          COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.6
                                                             PagePage
                                                                  26 of 649
                                                                          of 25



 1 STONE® discovered that they shared a love of bold, interesting beers and fiery obses-
 2 sion with being a part of the craft beer revolution.
 3         18.   After a few years commiserating on the bleak state of the American beer
 4 market, the pair decided to take matters into their own hands. Greg and Steve made
 5 plans to open a brewery that would be defined by an unwavering commitment to qual-
 6 ity and sustainability, holding true to the art of brewing bold, flavorful beers.
 7 STONE® was born.
 8         19.   Over the course of the next four years, Stone signed a lease on a small
 9 warehouse that it turned into a brewery, went from kegging its beers to having two
10 bottling lines, and released its most popular beer, STONE IPA®. From Stone’s earliest
11 bottles to its first website and delivery trucks, the STONE® mark has signified Stone’s
12 rebel culture of creativity, quality, and independence.
13                           Stone’s First Year of Production
14
15
16
17
18
19
20
21
22
           20.   From the start, Stone assiduously developed and maintained its trademark
23
     and brand. Every Stone beer proudly bears the registered incontestable trademark
24
     STONE®, which has been registered with the U.S. Patent and Trademark Office since
25
     June 23, 1998 under U.S. Registration No. 2168093.
26
27
28

                                               5
                                         COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.7
                                                             PagePage
                                                                  27 of 749
                                                                          of 25



           B.     STONE® Rolls On
1
           21.    Sprinting into the 2000s, Stone grew in size and reach, overflowing its
2
     first facility. Stone entered a new phase when it planned a custom-built brewhouse
3
     tailored to fit Stone’s commitment to quality, sustainability, and craft.
4
           22.    The new brewery opened in Escondido, California in 2005, just before
5
     Stone’s ten-year anniversary. In a stroke of innovation, Stone also opened the first
6
     Stone Brewing World Bistro & Garden™, which shattered the “brewpub” mold with
7
     local, organic ingredients and a seasonal menu constantly inspired by fresh, worldly
8
     cuisine and the Slow Food movement.
9
           23.    The stage was set for a craft brewing revolution. Throughout the 2000s,
10
     Stone continued to win converts with its bold, unorthodox beers and artisan philoso-
11
     phy. Other brewers joined the fray, transforming the tastes of millions of beer drinkers
12
     who had not known what they were missing. In droves, Americans began turning
13
     away from incumbent Big Beer standards sold by the likes of MillerCoors in favor of
14
     craft beers with more compelling brands and flavors.
15
           24.    The strength of Stone’s brand kept pace with its commercial success. On
16
     or about June 28, 2008, the USPTO accepted Stone’s Combined Declaration of Use
17
     and Incontestability for STONE®, rendering the mark incontestable as a matter of law.
18
           C.     STONE® Today
19
           25.    Today, Stone is the ninth-largest independent craft brewer in the United
20
     States. Presiding over a rapid expansion of the craft brewing industry from 800 brew-
21
     eries in 1996 to more than 5,000 today, Stone has maintained its commitment to true
22
     independent craft and sustainability.
23
           26.    STONE® beers are sold in thousands of stores, bars, and restaurants
24
     throughout the country, including at major grocery stores and retailers. Instantly rec-
25
     ognized by the STONE® name, STONE® enjoys exceptional customer loyalty and
26
27
28

                                                 6
                                             COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.8
                                                             PagePage
                                                                  28 of 849
                                                                          of 25



 1 engagement, with a devoted fan base unrivalled by other brewers. A sampling of pop-
 2 ular STONE® beers appears thus:
 3
                            Selection of Stone’s Iconic Brews
 4
 5
 6
 7
 8
 9
10
11
12
13        27.   Stone and its products have been widely lauded by national and interna-
14 tional press, as well as connoisseurs and critics. In 2010, Stone Brewing was named
15 the “All-Time Top Brewery on Planet Earth” by Beer Advocate magazine. Numer-
16 ous national and international publications have recognized STONE® as an industry
17 leader, including The New York Times, The Wall Street Journal, The Economist, USA
18 Today, and Time magazine, to name a few.
19      28. Even as Stone has expanded its range of offerings with bold new flavors
20 and numerous seasonal beers, the STONE® mark has remained constant, an unchang-
21 ing identifier of STONE®’s reputation for quality and commitment to its craft.
22        29.   By virtue of these efforts, STONE® is uniquely beloved among Ameri-
23 can and international beers, with a passionate and loyal following among consumers
24 and critics alike. STONE® enjoys exceptional consumer engagement ratings on social
25 media, with scores nearly double the nearest craft brewer. Loyal customers have even
26 been known to commission tattoos of STONE® in homage – and then travel to the
27 Escondido brewery to proudly show off their ink.
28

                                            7
                                       COMPLAINT
Case
   Case
     3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                     1 on
                                        Filed
                                           07/02/19
                                              02/12/18
                                                    in TXSD
                                                        PageID.9
                                                             PagePage
                                                                  29 of 949
                                                                          of 25



 1        30.     STONE®’s brand and commitment to producing innovative artisan beer
 2 have helped it defy the status quo and disrupt the American beer industry. In 2016,
 3 Stone produced more than 10.6 million gallons of beer for sale to customers in all fifty
 4 U.S. States.
 5        31.     STONE®’s rise has placed it into direct competition with MillerCoors
 6 and its Big Beer associates in the U.S. beer market. In 2017, STONE®’s U.S. sales
 7 exceeded $70 million, placing it among the ten best-selling craft brewers in the country
 8 – including erstwhile “craft” breweries now operating under MillerCoors and other
 9 beer conglomerates.
10        32.     Stone also has taken its beer brewing passion abroad. STONE® is now
11 the first American craft brewer to independently build, own and operate a brewery in
12 Europe – in the heartland of Germany where serious beer has been enjoyed for over a
13 thousand years. Doing so has strengthened Stone’s already diverse international fan
14 base, who happily drink STONE® hops throughout the European Union and China,
15 plus Canada, Australia, Singapore, Taiwan, Puerto Rico, Panama and Brazil, among
16 other nations. It is fair to say that STONE® has become an inherently distinctive and
17 internationally recognized standard-bearer for American craft beer.
18        D.      MillerCoors and Keystone’s Origins
19        33.     Defendant Molson Coors is a multinational beer conglomerate formed af-
20 ter a series of mergers involving Coors, Miller, and Canadian brewing giant Molson.
21 In the United States, Molson Coors operates through its subsidiary, Defendant Mil-
22 lerCoors. (Collectively, Molson Coors and MillerCoors are referred to hereinafter as
23 “MillerCoors”). Among dozens of brands in its portfolio, MillerCoors sells domestic
24 lager brands Keystone and Keystone Light.
25        34.     Since its inception, MillerCoors and its predecessors have sold its “Key-
26 stone” sub-premium beer brand in cans with a primary KEYSTONE mark and promi-
27 nent imagery of the Colorado Rocky Mountains. The name “Keystone” is the name
28

                                               8
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.10
                                                             PagePage
                                                                  30 of 10
                                                                        49 of 25



 1 of a popular ski resort town founded in the 1970s in Colorado. The mountain range
 2 depicted on the can is styled after the Wilson Peak located in the Rockies.
 3                                     Keystone’s Brand
 4
 5
 6
 7
 8
 9
           35.    In doing so, the “Keystone” name served to remind consumers of the
10
     brand’s Colorado roots and ties to its parent brand, Coors.
11
           36.    Those ties apparently no longer bind so tight. After a series of corporate
12
     mergers and relocations, Keystone no longer is headquartered in its ancestral home in
13
     the Rocky Mountains. The brand is now part of a large “portfolio” of beers under the
14
     Molson-Miller-Coors conglomeration, with its U.S. base in Chicago, Illinois. This
15
     may explain the company’s new insistence on dropping the “Key-” from its brand in
16
     favor of “STONE” – in an effort to chase the craft market and Stone in particular.
17
           E.     MillerCoors’s “Big Beer” War Against Craft Beer
18         37.    MillerCoors’ “Big Beer” brands like Keystone have suffered most from
19 the rise of tasty brews like STONE®. As craft beer was on the rise from the late 1990s
20 throughout the 2000s—celebrating double-digit growth each year—Big Beer increas-
21 ingly lost market share. From 2011 to 2016, Keystone Light sales dropped more than
22 25%. USA Today recently dubbed Keystone one of the “Beers Americans No Longer
23 Drink” in a December 2017 article.
24      38. To stem these losses, MillerCoors has embarked on a plan to wrestle back
25 market share. In addition to rebranding Keystone to emulate STONE® (discussed
26 below), MillerCoors recently acquired Stone’s San Diego neighbor and former inde-
27 pendent craft brewery, Saint Archer Brewing. MillerCoors itself has explained that
28

                                               9
                                          COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.11
                                                             PagePage
                                                                  31 of 11
                                                                        49 of 25



 1 this expansion is aimed to eliminate competition from independent brewers like Stone
 2 – efforts that the conglomerate attempts to disguise by using a supposed “craft” beer
 3 holding entity, Tenth and Blake Beer Company.
 4        39.   Nothing about such activity is benign. Upon these acquisitions, Mil-
 5 lerCoors drops prices to supra-competitive rates and ramps up production and distri-
 6 bution. In doing so, it aims to undermine independent craft brewers’ ability to compete
 7 while deceptively continuing to advertise its mass-produced brands as “craft” beers.
 8        F.    Keystone’s Rebranding as “STONE”
 9        40.   MillerCoors’ renaming of “Keystone” as “STONE” marks an aggressive
10 second phase of the company’s pincer move against craft beer and Stone in particular.
11        41.   In April, 2017, the company quietly announced that Keystone was to be
12 rebranded as “STONE”. New cans, boxes and logos were formulated to emphasize
13 “STONE” as a primary mark.
14        42.   Since the release of the new design, MillerCoors has launched a viral
15 marketing campaign that touts Keystone’s self-proclaimed new name of “STONE.”
16 In recent months, the brand’s Facebook and Instagram pages have been scrubbed of
17 the word “key” and filled with posts strategically placing Keystone beer cans so that
18 only “STONE” is prominently displayed to viewers, with accompanying videos to
19 match. These changes point unmistakably to a concerted effort by MillerCoors to cap-
20 italize on the goodwill and recognition associated with the STONE® mark and brand.
21              1.     Removing “KEY” from Keystone’s Can and Packaging
22        43.   In a glaring departure from Keystone’s traditional brand, MillerCoors has

23 redesigned the label of Keystone cans and cases to emphasize its shift to “STONE.”
24
25
26
27
28

                                             10
                                        COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.12
                                                             PagePage
                                                                  32 of 12
                                                                        49 of 25



 1         44.    The new can abandons the high ground by dropping Keystone’s signature
 2 mountain imagery. In its place, the can now lacks any imagery at all and relies entirely
 3 on a large display of the new name, “STONE.” The result would be unrecognizable
 4 to Keystone drinkers of yore. In effect, MillerCoors has abandoned the KEYSTONE
 5 mark and heritage in favor of a brand centered entirely on one word: “STONE”:
 6                          Old Can                         Re-Branded Can
 7
 8
 9
10
11
           45.    Keystone’s new can design overtly copies and infringes the STONE®
12
     trademark. Indeed, MillerCoors has effectively admitted that this copying is inten-
13
     tional. Before the cans hit shelves, MillerCoors announced in an official blog post that
14
     it was launching “a can that plays up the “Stone” nickname.” (http://www.mil-
15
     lercoorsblog.com/news/keystone-light-new-look-15-pack/). A new, self-proclaimed
16
     “nickname,” that is.
17
           46.    The new Keystone can displays STONE® as its primary brand identifier,
18
     with no apparent hint of the traditional KEYSTONE brand or its signature mountain
19
     theme:
20                                  Keystone’s New Can
21
22
23
24
25
26
27
28

                                               11
                                          COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.13
                                                             PagePage
                                                                  33 of 13
                                                                        49 of 25



 1        47.    The rest of the new Keystone packaging conspicuously copies the
 2 STONE® mark. Indeed, the new Keystone 30-packs omit virtually any reference to
 3 “Keystone” at all. Instead, the packaging is designed to create a “wall of STONE”
 4 when displayed in stores:
 5
                           Keystone’s Confusing Case Stacks
 6
 7
 8
 9
10
11
12
13
14
15        48.    Packaging and labels are critical to beer marketing, ensuring that brands
16 stand out to consumers perusing the beer aisles in stores. The overwhelming emphasis
17 of “STONE” on the new Keystone packaging is a declaration that Keystone has aban-
18 doned its roots in an effort to simply become “STONE” to consumers. But there is
19 already one – and only one – true STONE® in the market.
20               2.    Keystone’s Deceptive Social Media Campaigns
21        49.    At the same time, MillerCoors has also launched an escalating advertising
22 and social media attack to establish STONE® as a new name for Keystone.
23        50.    MillerCoors has instituted a social media blitz on its publicly available
24 sites where it solely refers to Keystone as “STONE” and strategically places its product
25 so that “STONE” is the most prominent, if not the only, graphic visible to viewers.
26        51.    On Facebook, virtually every post on Keystone’s page now refers to
27 Keystone as STONE®, confirming that there is nothing coincidental about the cam-
28 paign. In the last several weeks, MillerCoors has sharply escalated its use of

                                              12
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.14
                                                             PagePage
                                                                  34 of 14
                                                                        49 of 25



 1 STONE® on Keystone’s social media accounts, with near-daily posts during the hol-
 2 iday season. These social media posts feature cans deliberately positioned to empha-
 3 size the terms “STONE” and “STONE LIGHT.”
 4
                        Keystone’s Misleading Facebook Posts
 5
 6
 7
 8
 9
10
11
12
13
14        52.   On Instagram, Keystone continues its misappropriation with posts that
15 take every opportunity to emphasize the word “STONE,” including taglines such as:
16 “The ‘Stone that keeps on giving”; “Come bearing ‘Stones”; “Season’s greetings
17 from the ‘Stone family”; and “‘Stone sweet ‘Stone.” The emphasis on this new name,
18 “STONE,” is accompanied by images displaying the Keystone can with “STONE” as
19 the most prominent graphic.
20                    Keystone’s Deceptive Instagram Taglines
21
22
23
24
25
26
27
28

                                            13
                                       COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.15
                                                             PagePage
                                                                  35 of 15
                                                                        49 of 25



 1        53.    The videos that accompany the majority of Keystone’s recent Facebook
 2 and Instagram posts further evidence Keystone’s effort to seize the STONE® mark.
 3 The videos themselves use taglines that play up the “STONE” name, continue the
 4 strategic placement of the Keystone can so the viewer only notices “STONE,” and
 5 conclude with STONE-centric messages such as the following:
 6
                Keystone’s Willful Use Of STONE® Mark in Viral Media
 7
 8
 9
10
11
12
13
14
15        54.    Upon information and belief, MillerCoors has also purchased advertis-
16 ing on major websites, such as ESPN.com, referring to Keystone as “STONE”. Such
17 mass advertising broadcasts the infringing “STONE” name beyond Keystone’s im-
18 mediate social media audience to the general public at large.
19                           Keystone’s Widespread ESPN Ad
20
21
22
23
24
25
26
27
28

                                             14
                                        COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.16
                                                             PagePage
                                                                  36 of 16
                                                                        49 of 25



 1        55.    Further, in recent months, Keystone launched and widely promoted a
 2 contest entitled “Hunt the STONE.” This contest has been publicized in physical ads
 3 and via social media, showcasing Keystone’s new can design and intent to abandon
 4 the name “Keystone” for its beer in favor of “STONE.” These new ads differ drasti-
 5 cally from previous ads advertising the contests.
 6
                          Old Ad                           New Ad
 7
 8
 9
10
11
12
13        56.    It is beyond doubt that any day now, Keystone intends to drop the “Key”
14 prefix altogether.
15              3.    MillerCoors Is Brewing Confusion
16        57.    MillerCoors has long coveted the STONE® mark. For years, Stone’s in-

17 contestable registration has stood as an obstacle to Keystone’s marketing efforts, pre-
18 venting use of “STONE”-centric branding. Now, MillerCoors is willfully infringing
19 the STONE® mark in a calculated attempt to dilute it beyond repair.
20       58. In September 2007, MillerCoors applied to register the mark

21 “STONES” with the USPTO for use in connection with Keystone Light (U.S. Serial
22 No. 77/284,994). The USPTO refused to register the mark for the obvious reason
23 that “STONES” was likely to be confused with STONE® when used on beer. The
24 USPTO’s office action explicitly cited the incontestable STONE® registration as the
25 basis for its refusal, putting MillerCoors on formal notice of Stone’s rights (in the un-
26 likely event it was not aware of them already).
27
28

                                               15
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.17
                                                             PagePage
                                                                  37 of 17
                                                                        49 of 25



 1        59.    Tellingly, MillerCoors did not dispute the USTPO’s determination that
 2 its “STONES” mark would infringe STONE® when used in connection with Key-
 3 stone Light. MillerCoors instead abandoned its application, admitting that confusion
 4 with STONE® beer was likely.
 5        60.    By the time MillerCoors launched its recent deceptive rebranding of Key-
 6 stone, it had thus been on notice of Stone’s rights in the STONE® mark for at least a
 7 decade.
 8        61.    MillerCoors and its executives were, and are, keenly aware of the
 9 STONE® brand and its rich craft heritage. In fact, MillerCoors has published articles
10 on its own “Behind the Beer” Blog recognizing Stone as a “nationally distributed
11 brewer[]” and one of the “biggest and most well-established craft brewers.” Against
12 this backdrop, Defendants’ current infringement is plainly willful.
13        62.    By designing their own campaign to capture the STONE® mark and as-
14 sociated goodwill, MillerCoors seeks to mislead consumers: about the source of Mil-
15 lerCoors’s “Keystone,” the heritage of Stone’s beers, and whether STONE® is just
16 another member of MillerCoors’s craft brew holding company.
17        63.    MillerCoors’s deliberate infringement is likely to succeed in causing con-
18 fusion. Not only does MillerCoors’s new “STONE” branding copy the STONE®
19 mark verbatim, but the companies’ beers compete head-to-head in store aisles across
20 the country. In the high-velocity beer market, where consumers make quick decisions
21 between a proliferating array of brands, the effects of even initial confusion are likely
22 to be momentous.
23        64.    Confusion is just as likely outside of stores. The two brands use identical
24 distribution and marketing channels, with STONE® and Keystone beers sharing the
25 same distributors in many areas of the country. In the marketing arena, MillerCoors
26 launched its rebranding offensive on social media – precisely the grassroots advertis-
27 ing medium that STONE® has used for years to cultivate support.
28

                                               16
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.18
                                                             PagePage
                                                                  38 of 18
                                                                        49 of 25



 1        65.    Beyond its new “STONE” cans, MillerCoors is admittedly seeking to es-
 2 tablish “STONE” as a trademark and source identifier for its “new Keystone” brand.
 3 If this gambit succeeds, a bar or restaurant patron asking for a tasty STONE® brew
 4 will be just as likely to receive Keystone’s watered-down imitation of beer in its place.
 5 The STONE® mark has grown to its present strength because consumers trust that
 6 STONE® will never let them down in this manner.
 7        66.    In recent weeks, Stone has received consumer inquiries showing that Mil-
 8 lerCoors’s escalating infringement is indeed brewing confusion in the marketplace. In
 9 December 2017, for example, a consumer reached out to Stone to inquire about the
10 brewery’s new “STONE LITE” product – a non-existent beer that appears only in
11 MillerCoors’s deceptive advertising.
12        67.    Even such minor instances can have significant effects undermining
13 Stone’s reputation for independence. Stone has earned a reputation for bold, high-
14 quality artisan beers under the STONE® brand. Keystone has not. By copying
15 STONE®, MillerCoors aims now to not only diminish Stone’s trademark rights but to
16 capitalize upon STONE®’s artisanal reputation and image.
17                                CLAIMS FOR RELIEF
18                        First Claim for Relief
            FEDERAL TRADEMARK INFRINGEMENT – 15 U.S.C. § 1114
19                        (As to All Defendants)
20        68.    Plaintiff incorporates by reference the facts and allegations set forth in
21 each of the preceding paragraphs as though fully set forth herein.
22        69.    Plaintiff owns all right, title, and interest in the registered trademark
23 STONE®, which it has continuously used in commerce since at least 1996.
24        70.    Through the conduct alleged above, Defendants’ unauthorized use in
25 commerce of STONE® infringes Plaintiff’s rights in the mark and violates 15 U.S.C.
26 § 1114 because it renders Defendants’ products confusingly similar to the well-known
27 STONE® mark and beers. Defendants’ unauthorized use of STONE® creates the er-
28 roneous impression in consumers’ minds that Defendants’ Keystone products have

                                              17
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.19
                                                             PagePage
                                                                  39 of 19
                                                                        49 of 25



 1 been manufactured, approved, sponsored, endorsed, or guaranteed by, or are in some
 2 way affiliated with Plaintiff and the STONE® mark.
 3        71.    Defendants’ actions are a paradigmatic case of infringement under the
 4 factors enunciated in AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979), for
 5 at least the following reasons:
 6               a.    Defendants’ copying of the STONE® mark is intentional. Defend-
 7 ants have themselves admitted that “STONE”-centric branding such as “STONES” is
 8 likely to confuse consumers when used in connection with Keystone beer.
 9               b.    The STONE® mark is inherently distinctive, incontestable, fa-
10 mous, and commercially strong.
11               c.    Defendants’ infringing “STONE” mark is a verbatim copy of
12 Plaintiff’s genuine STONE® mark.
13               d.    The parties already compete directly in beer aisles, coolers, bars,
14 and restaurants across the country.
15               e.    The extent of the parties’ competition will only grow as Stone
16 continues its national and international growth.
17               f.    The parties share identical marketing and distribution channels.
18               g.    The parties compete in a high-velocity market where the impact of
19 initial consumer confusion is likely to be high.
20               h.    Plaintiff has received consumer inquiries indicating that confusion
21 is occurring in the marketplace.
22               i.    Defendants’ intentional copying of Plaintiff’s mark is itself strong
23 evidence that the infringing products are confusing consumers across the country.
24        72.    Defendants’ imitation and unauthorized use of STONE® is causing irrep-
25 arable injury to Plaintiff by, inter alia, destroying consumers’ unique association of
26 the STONE® mark with Plaintiff’s products.
27
28

                                              18
                                         COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.20
                                                             PagePage
                                                                  40 of 20
                                                                        49 of 25



 1        73.    Plaintiff has no adequate remedy at law for Defendants’ misconduct. Un-
 2 less Defendants are enjoined and restrained from continuing their infringement, con-
 3 sumers will continue to be confused and Plaintiff’s injuries will continue to occur.
 4        74.    Plaintiff also is entitled to recover from Defendants any gains, profits, and
 5 advantages as a result of Defendants’ infringement, in an amount to be proven at trial.
 6        75.    Defendants’ intentional and willful misconduct renders this an “excep-
 7 tional case,” entitling Plaintiff to treble damages and attorney’s fees pursuant to 15
 8 U.S.C. § 1117.
 9                          Second Claim for Relief
                FALSE DESIGNATION OF ORIGIN – 15 U.S.C. § 1125(a)
10                           (As to All Defendants)
11        76.    Plaintiff incorporates by reference the facts and allegations set forth in
12 each of the preceding paragraphs as though fully set forth herein.
13        77.    Plaintiff owns all right, title, and interest in the registered trademark
14 STONE®, which it has continuously used in commerce since at least 1996.
15        78.    Through the conduct alleged above, Defendants’ unauthorized use in
16 commerce of STONE® infringes Plaintiff’s rights in the mark and violates 15 U.S.C.
17 § 1114 because it renders Defendants’ products confusingly similar to the well-known
18 STONE® mark and beers. Defendants’ unauthorize use of STONE® creates the er-
19 roneous impression in consumers’ minds that Defendants’ Keystone products have
20 been manufactured, approved, sponsored, endorsed, or guaranteed by, or are in some
21 way affiliated with Plaintiff and the STONE® mark. Such use constitutes a false des-
22 ignation of origin within the meaning of 15 U.S.C.§ 1125(a).
23        79.    On information and belief, Defendants chose to use the STONE® mark
24 on Keystone products with the intent to cause confusion among consumers and to de-
25 ceive them into believing that Defendants’ products are made by, endorsed by, or oth-
26 erwise associated with Plaintiff or STONE® beers.
27        80.    Defendants have profited from their unfair competition, and Plaintiff has
28 suffered damages in amount to be proven at trial.

                                               19
                                          COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.21
                                                             PagePage
                                                                  41 of 21
                                                                        49 of 25



 1         81.    Defendants’ intentional and willful misconduct in misleading U.S. con-
 2 sumers renders this an “exceptional case,” entitling Plaintiff to treble damages and
 3 attorney’s fees pursuant to 15 U.S.C. § 1117.
 4         82.    Defendants’ infringement is causing irreparable harm by confusing con-
 5 sumers and enabling Defendants to unlawfully profit by trading off of Plaintiff’s
 6 STONE® mark. Plaintiff will continue to suffer such harm unless Defendants’ in-
 7 fringing conduct is enjoined by this Court.
 8                           Third Claim for Relief
                     TRADEMARK DILUTION – 15 U.S.C. § 1125(c)
 9                           (As to All Defendants)
10         83.    Plaintiff incorporates by reference the facts and allegations set forth in
11 each of the preceding paragraphs as though fully set forth herein.
12         84.    The STONE® mark is distinctive and famous in that it is widely recog-
13 nized by the general consuming public as a designation of the source of Plaintiff’s
14 goods.
15         85.    On information and belief, Defendants’ unauthorized use of the STONE®
16 mark began after the STONE® mark became famous.
17         86.    Defendants’ continued unauthorized use of STONE® mark is likely to
18 cause injury to Plaintiff’s business reputation and/or the dilution of the distinctive qual-
19 ity of Plaintiff’s famous mark and brand.
20         87.    Defendants’ acts have caused, and if not enjoined will continue to cause,
21 irreparable and continuing harm to Plaintiff’s STONE® mark, business, reputation,
22 and goodwill. Plaintiff has no adequate remedy at law because monetary damages are
23 inadequate to compensate Plaintiff for the injuries caused by Defendants.
24                       Fourth Claim for Relief
           TRADEMARK DILUTION – Cal. Bus. & Prof. Code § 14247, et seq.
25                        (As to All Defendants)
26         88.    Plaintiff incorporates by reference the facts and allegations set forth in
27 each of the preceding paragraphs as though fully set forth herein.
28

                                                20
                                           COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.22
                                                             PagePage
                                                                  42 of 22
                                                                        49 of 25



 1         89.   The STONE® mark is distinctive and famous in that it is widely recog-
 2 nized by the general consuming public of California, including in this District and its
 3 environs, and as a designation of the source of Plaintiff’s goods.
 4         90.   On information and belief, Defendants’ unauthorized use of STONE®
 5 mark began after the STONE® mark became famous.
 6         91.   Defendants’ continued unauthorized use of STONE® mark is likely to
 7 cause injury to Plaintiff’s business reputation and/or the dilution of the distinctive qual-
 8 ity of Plaintiff’s famous mark and brand.
 9         92.   Defendants’ acts have caused, and if not enjoined will continue to cause,
10 irreparable and continuing harm to Plaintiff’s STONE® mark, business, reputation,
11 and goodwill. Plaintiff has no adequate remedy at law because monetary damages are
12 inadequate to compensate Plaintiff for the injuries caused by Defendants.
13                         Fifth Claim for Relief
           UNFAIR COMPETITION – Cal. Bus. & Prof. Code § 17200, et seq.
14                         (As to All Defendants)
15         93.   Plaintiff incorporates by reference the facts and allegations set forth in
16 each of the preceding paragraphs as though fully set forth herein.
17         94.   Defendants’ unauthorized use of the STONE® mark in a manner that is
18 likely to confuse and deceive consumers is unlawful, unfair, and/or fraudulent and
19 constitutes unfair competition within the meaning of Cal. Bus. & Prof. Code §
20 17200.
21         95.   Defendants have profited from their unfair competition, and Plaintiff has
22 suffered damages in an amount to be proven at trial.
23         96.   Defendant’s infringement is causing irreparable harm by confusing con-
24 sumers and enabling Defendant to unlawfully profit by trading off of Plaintiff’s
25 STONE® mark. Plaintiff will continue to suffer harm unless Defendants’ infringing
26 conduct is enjoined by this Court.
27
28

                                                21
                                          COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.23
                                                             PagePage
                                                                  43 of 23
                                                                        49 of 25



                            Sixth Claim for Relief
 1               DECLARATORY JUDGMENT – 28 U.S.C. §§ 2201-2202
                            (As to All Defendants)
 2
           97.    Plaintiff incorporates by reference the allegations contained in the pre-
 3
     ceding paragraphs as if set forth fully herein.
 4
           98.    Defendants’ ongoing use of “STONE” in connection with its Keystone
 5
     beer products infringes the registered STONE® mark.
 6
           99.    Defendants are engaged in activities directed towards further unauthor-
 7
     ized use of the STONE® Mark in commerce in a manner that is likely to cause confu-
 8
     sion among the relevant public that Defendants’ Keystone beers are affiliated with, or
 9
     related to, Plaintiff’s STONE® beers.
10
           100. As such, there is a substantial, immediate and justiciable controversy be-
11
     tween the parties in that Defendants seek to use the STONE® mark in connection with
12
     beer, while Plaintiff contends that such use infringes and dilutes Plaintiff’s registered
13
     marks.
14
           101. Plaintiff accordingly seeks in the alternative a declaratory judgment that
15
     further use by Defendants of the STONE® mark in connection with the sale, marketing
16
     or distribution of beer would infringe Plaintiff’s rights in the STONE® Mark.
17
                                    PRAYER FOR RELIEF
18
           WHEREFORE, Plaintiff Stone Brewing Co., LLC prays that the Court order
19
     and/or issue the following relief:
20
           A.     Preliminarily and permanently enjoin Defendants from using the
21
     STONE® mark in connection with the sale, marketing or distribution of beer.
22
           B.     Award Plaintiff its amount of damages and/or the amount of
23
     Defendants’ profits arising from Defendant’s unauthorized use of the STONE®
24
     Mark in the United States, pursuant to 15 U.S.C. § 1117 and under other applicable
25
     federal and/or state law.
26
27
28

                                                22
                                           COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.24
                                                             PagePage
                                                                  44 of 24
                                                                        49 of 25



 1        C.     Award Plaintiff three times its actual damages according to proof, as
 2 well as the costs of this action, in accordance with 15 U.S.C. § 1117 and under other
 3 applicable federal and/or state law.
 4        D.     Find this action to be an “exceptional case” such that Plaintiff be
 5 awarded its reasonable attorneys’ fees in accordance with 15 U.S.C. § 1117 and
 6 under other applicable federal and/or state law.
 7        E.     Declare that Defendants’ continued unauthorized use of the STONE®
 8 Mark in connection with the sale, marketing or distribution of beer would infringe
 9 Plaintiff’s rights in the mark.
10        F.     Award Plaintiff such other and further relief as this Court deems
11 equitable and proper.
12
13 Dated: February 12, 2018                Respectfully Submitted,

14                                         BRAUNHAGEY & BORDEN LLP

15
16                                         By: s/ J. Noah Hagey
                                                 J. Noah Hagey
17
18                                         Attorneys for Plaintiff
                                           Stone Brewing Co., LLC
19
20
21
22
23
24
25
26
27
28

                                              23
                                          COMPLAINT
CaseCase
    3:18-cv-00331-BEN-JMA
         4:19-mc-01958 Document
                           Document
                                1 Filed
                                    1 Filed
                                        on 07/02/19
                                            02/12/18in TXSD
                                                       PageID.25
                                                             PagePage
                                                                  45 of 25
                                                                        49 of 25



 1                            DEMAND FOR JURY TRIAL
 2        Plaintiff hereby demands a jury trial of all claims and causes of action triable
 3 before a jury.
 4
 5 Dated: February 12, 2018                Respectfully Submitted,

 6                                         BRAUNHAGEY & BORDEN LLP

 7
 8                                         By: s/ J. Noah Hagey
                                                 J. Noah Hagey
 9
10                                         Attorneys for Plaintiff
                                           Stone Brewing Co., LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              24
                                         COMPLAINT
Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 46 of 49




   EXHIBIT 3
      Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 47 of 49



                          UNITED STATES DISTRICT COURT
                                        for the
                             Southern District of California

Stone Brewing Co., LLC                     §
                                           §
        Plaintiff                          §
                                           §
v.                                         §      Civil Action No. 3:18-cv-00331-BEN-LL
                                           §
MillerCoors LLC                            §
                                           §
        Defendant                          §


      FAUST DISTRIBUTING CO.’s, RESPONSES TO STONE BREWING CO., LLC’S
            SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
      OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION


To:     Stone Brewing Co., LLC, by and through its attorney of record, J. Tobias Rowe,
        BraunHagey & Borden LLP, 351 California Street, 10th Floor, San Francisco, CA 94104.


        Faust Distributing Co. hereby produces its responses to Stone Brewing Co., LLC’s

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in

a Civil Action.


                                       MUNSCH HARDT KOPF & HARR, P.C.

                                       /s/ Paul D. Sculley
                                       Paul Sculley
                                       State Bar No. 24008006
                                       psculley@munsch.com
                                       700 Milam Street, Suite 2700
                                       Houston, Texas 77002
                                       (713) 222-1470 (telephone)
                                       (713) 222-1475 (facsimile)
                                       ATTORNEYS FOR FAUST DISTRIBUTING CO.




4810-7487-1175v.1
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 48 of 49



                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing has been served on counsel for Plaintiff on this
    the 8th day of February, 2019.

        J. Tobias Rowe
        BraunHagey & Borden LLP
        351 California Street, 10th Floor
        San Francisco, CA 94104
        Via Email: rowe@braunhagey.com

                                                /s/ Paul D. Sculley
                                                Paul D. Sculley




4810-7487-1175v.1
     Case 4:19-mc-01958 Document 1 Filed on 07/02/19 in TXSD Page 49 of 49



     FAUST DISTRIBUTING CO.’S RESPONSES TO STONE BREWING CO., LLC’S
           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
     OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION


1.     All documents and communications related to the Keystone Brand or Keystone Products
from January 1, 2013 to the present.

RESPONSE: Faust objects to this request because (1) it seeks information that is not relevant to
the claim or defense of any party; (2) it is overbroad in that it seeks information that goes beyond
what is relevant to the parties claims or defenses; and (3) the burden and expense it would place
on Faust outweighs its likely benefit. Subject to and without waiving the objections, Faust is a
long time distributor of Keystone products in Southeast Texas. The documents in its possession
relating to Keystone products consist of bills of lading, invoices, and other shipping and delivery
documents, none of which are relevant to the lawsuit between Stone Brewing Company and
MillerCoors.


2.      All documents and communications related to Stone from January 1, 2013 to the present.

RESPONSE: Faust has no documents or communications related to Stone Brewing.


3.      All documents and communications related to the above-captioned litigation.

RESPONSE: Faust objects to this request because it is unclear as to what “documents and
communications” would be “related to the above captioned lawsuit” and thus the request fails to
describe with reasonable particularity each item or category of items requested. Subject to and
without waiving the objection, Faust has no documents mentioning or discussing the lawsuit
brought by Stone Brewing against MillerCoors in any way, other than the subpoena served upon
it and the publically available complaint.




4810-7487-1175v.1
